DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant contends in pages 12-14 of the 6/9/22 remarks that Feng’s elements 132A-132C “are absolutely not in L-shape.” (See e.g., page 14 of the remarks.)
Examiner respectfully disagrees in view of the 35 USC 112a and 112b rejections below. 
As such, metes and bounds of the claimed invention as recited in claim 1 cannot be ascertained. 
Further, claim 1 is NOT allowable in view of the newly applied prior art (Egashira). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 6 and 18 respectively reciting “wherein N78 frequency bands are 5G communication bands” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 14-15 are objected to because of the following informalities: 
Claims 14-15, first clause respectively, are redundant to claim 1 limitations. 
As such, these respective first clauses should be deleted. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 18 respectively reciting “wherein N78 frequency bands are 5G communication bands” is new matter. 

All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “the first antenna branch and the second antenna branch are respectively electrically connected with the feed contact, forming electromagnetic coupling” is indefinite, since it’s unclear whether the electromagnetic coupling is between a) the two antenna branches, b) between one of the antenna branches and the feed contact, or c) between the two branches and the feed contact. The spec., e.g., ¶ [0026] of the PG-Pub, discloses “The first antenna branch 111 and the second antenna branch 112 are respectively electrically connected with the feed contact 114, and form electromagnetic coupling therebetween.” Hence, for purposes of examination, this indefinite clause will be interpreted as --the first antenna branch and the second antenna branch are respectively electrically connected with the feed contact, forming electromagnetic coupling therebetween.—
Claim 1 reciting “the first antenna branch, the second antenna branch and the third antenna branch are integrally formed in L-shape” is indefinite, since it’s unclear how the “L-shape” is formed merely by virtue of the antenna branches being electrically connected to the feed and electromagnetically coupled to each other. In other words, it’s NOT understood which of the recited structures form the L-shape. Does the “L-shape” include the recited “feed contact”?
All dependent claims are rejected for depending therefrom. 
Claim 6 and 18 respectively reciting “wherein N78 frequency bands are 5G communication bands” is indefinite, since this clause is NOT commensurate with the invention. The spec., e.g., ¶ [0030] of the PG-pub discloses “The antenna in the present embodiment can receive Wi-Fi signals and sub 6 GHz signals simultaneously, and Wi-Fi signals may include signals in 2.4 GHz and 5 GHz frequency bands. The first antenna branch and the third antenna branch are configured to receive Wi-Fi frequency band signals, wherein the first antenna branch is configured to receive Wi-Fi 2.4 GHz frequency band signals, the third antenna branch is configured to receive Wi-Fi 5 GHz frequency band signals. The second antenna branch is configured to receive N78 frequency band signals. The antenna applicable for three frequency bands has wider scope of application.” 
The spec. also discloses, in ¶ [0052] of the PG-pub, “The Wi-Fi antenna branch and the Sub 6 GHz antenna branch have respective grounding points, that is, the Wi-Fi antenna branches (i.e. the first antenna branch and the third antenna branch) are electrically connected with the first grounding point, and the second antenna branch (i.e. the Sub 6 GHz antenna branch) is electrically connected with the second grounding point, thereby avoiding the signal interference of the antenna branches for receiving different signals, and improving the effect of the antenna in receiving multi-band signals.”
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna. 
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

1. (Currently amended) An antenna, comprising: 
a feed contact, a first antenna branch, and a third antenna branch, wherein the first antenna branch,  and the third antenna branch are respectively electrically connected with the feed contact
the first antenna branch has a first length for sending and receiving signals in a first frequency band, the third antenna branch has a third length for sending and receiving signals in a third frequency band;


wherein the first antenna branch, the second antenna branch and the third antenna branch form electromagnetic coupling; 

wherein the first antenna branch, the second antenna branch and the third antenna branch are integrally formed in an L-shape[[.]] such that the first antenna branch is taken as a first side of the L shape, the second antenna branch is taken as a second side of the L shape, and the third antenna branch is disposed at a corner of the L shape formed by the first antenna branch and the second antenna branch; and 
wherein the first frequency band signal is for Wi-Fi 2.4 GHz frequency band, the second frequency band signal is for N78 frequency band which is a sub 6G communication band, and the third frequency band signal is for Wi-Fi 5 GHz frequency band.
3. (Canceled) 
6. (Canceled) 
15. (Canceled)
18. (Canceled)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being anticipated by IDS document “Feng” (US 2007/0188388). 
Claim 1: As best understood, Feng discloses an antenna, comprising: a feed contact 133 (Fig. 3), a first antenna branch 132B, and a second antenna branch 132C, wherein 
the first antenna branch and the second antenna branch are respectively electrically connected with the feed contact, forming electromagnetic coupling 136 (see Fig. 3); 
the first antenna branch has a first length for sending and receiving signals in a first frequency band (¶ [0011]); and 
the second antenna branch has a second length for sending and receiving signals in a second frequency band [0011], and 
the antenna further comprising a third antenna branch 132A, wherein 
the third antenna branch is electrically connected with the feed contact 133; 
the first antenna branch, the second antenna branch and the third antenna branch form electromagnetic coupling (by virtue of them being connected to common portion 134 and feed point 133; see ¶¶ [0010-0012] and [0014]); 
the third antenna branch has a third length for sending and receiving signals in a third frequency band (see Fig. 3 and ¶ [0011]); and
the first antenna branch, the second antenna branch and the third antenna branch are integrally formed in L-shape (see Fig. 3 reproduced below). 


    PNG
    media_image1.png
    433
    500
    media_image1.png
    Greyscale

Claim 7: Feng discloses a terminal device 130 (Fig. 3), comprising a first antenna that is the antenna of claim 1.  

Claim 14: Feng discloses a third antenna branch 132A electrically connected with the feed contact 133; 
the first antenna branch, the second antenna branch and the third antenna branch form electromagnetic coupling (by virtue of them being connected to common portion 134 and feed point 133; see ¶¶ [0010-0012] and [0014]); and 
the third antenna branch has a third length for sending and receiving signals in a third frequency band (see Fig. 3 and ¶ [0011]).

Claims 3 and 15: Feng discloses wherein the first antenna branch 132B is taken as a first side of the L shape, the second antenna branch 132C is taken as a second side of the L shape, and the third antenna branch 132A is disposed at a corner of the L shape formed by the first antenna branch and the second antenna branch (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (cited above) in view of IDS document “Korva” (US 2004/0169611).
Claims 4-5 and 16-17: Feng discloses a first grounding point 138;  
the first antenna branch 132B is grounded through the first grounding point (using 137, see ¶ [0012];  
wherein the third antenna branch 132A is grounded through the first grounding point (using 134 and 137).
Feng fails to expressly teach a second grounding point; the second antenna branch is grounded through the second grounding point.
Korva discloses a first grounding point 211 (Fig. 2) and a second grounding point 212; 
the first antenna branch 231 is grounded through the first grounding point; and 
the second antenna branch 232 is grounded through the second grounding point.
Korva teaches “In addition the structure comprises a second shorting conductor (212) on the other side of the second slot, than the feeding conductor. The second slot acts as a radiator, which for instance broadens the upper band of a dual band antenna. The second shorting conductor facilitates a better matching of a multi-band antenna than in corresponding prior art antennas.” (Abstract)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Feng’s invention to include a second grounding point, the second antenna branch is grounded through the second grounding point, in order to facilitate a better matching for multi-band antenna operation. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (cited above) in view of IDS document “Wei” (US 2018/0048076). 
Claims 6 and 18: Feng fails to expressly teach wherein the first frequency band signal is Wi-Fi 2.4 GHz frequency band signal, the second frequency band signal is N78 frequency band signal, and the third frequency band signal is Wi-Fi 5 GHz frequency band signal, and wherein N78 frequency bands are 5G communication bands.
Wei teaches [0003] “With advancements in mobile communication technology, mobile devices such as portable computers, mobile phones, multimedia players, and other hybrid functional portable electronic devices have become more common. To satisfy consumer demand, mobile devices can usually perform wireless communication functions. Some devices cover a large wireless communication area; these include mobile phones using 2G, 3G, and LTE (Long Term Evolution) systems and using frequency bands of 700 MHz, 850 MHz, 900 MHz, 1800 MHz, 1900 MHz, 2100 MHz, 2300 MHz, and 2500 MHz. Some devices cover a small wireless communication area; these include mobile phones using Wi-Fi, Bluetooth and WiMAX (Worldwide Interoperability for Microwave Access) systems and using frequency bands of 2.4 GHz, 3.5 GHz, 5.2 GHz, and 5.8 GHz.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Feng’s invention such that wherein the first frequency band signal is Wi-Fi 2.4 GHz frequency band signal, the second frequency band signal is N78 frequency band signal, and the third frequency band signal is Wi-Fi 5 GHz frequency band signal, and wherein N78 frequency bands are 5G communication bands, in order to achieve communication diversity. 
 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (cited above). 
Claim 8: Feng fails to expressly teach a second antenna; wherein the first antenna is spaced from the second antenna with a specified distance.
However, Feng discloses a ground plane 131 (Fig. 3); wherein the first antenna is spaced from the ground plane with a specified distance. 
Feng teaches [0012] “Note that, the short stub 137 connects the common portion 134 and the ground plane 131 via a through hole 138, to achieve matching between the impedance of the element 132A and an impedance of a feed line. Meanwhile, a tip portion of the multiband antenna 130 is bent along a bending line in order to miniaturize the multiband antenna 130.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Feng’s ground plane as a second antenna, in order to facilitate impedance matching and miniaturize the terminal device.  

Claim 9: Feng discloses the terminal device of claim 8, wherein the second antenna is a Combo antenna (this limitation is deemed inherent in view of MPEP 2112.01(I), which states “[w]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).).
(A skilled artisan would appreciate that “a Combo antenna” as claimed can be deemed nebulous absent recitation of specific frequency range(s) of antenna operation.)

Claim 10: Feng discloses the terminal device of claim 8, wherein the first antenna is disposed at a non-grip area of the terminal device (see Fig. 3).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over “Egashira” (US 6985114). 
Claim 1: As best understood, Egashira discloses an antenna, comprising: a feed contact 7a (Fig. 2), a first antenna branch 21 (Fig. 6), and a second antenna branch 22, wherein 
the first antenna branch and the second antenna branch are respectively electrically connected with the feed contact (through common power feedline 6), forming (inherently) electromagnetic coupling (by virtue of 21-22 being adjacent parallel radiating elements); 
the first antenna branch 21 has a first length for sending and receiving signals in a first frequency band (col. 4, last para.); and 
the second antenna branch 22 has a second length for sending and receiving signals in a second frequency band (col. 4, last para.), and 
the antenna further comprising a third antenna branch 23, wherein 
the third antenna branch is electrically connected with the feed contact (through 6); 
the first antenna branch, the second antenna branch and the third antenna branch form electromagnetic coupling (by virtue of them being adjacent parallel radiating elements and being connected to common power feed line 6); 
the third antenna branch has a third length; and
the first antenna branch, the second antenna branch and the third antenna branch are integrally formed in L-shape (L, Fig. 6 reproduced below). 

    PNG
    media_image2.png
    399
    578
    media_image2.png
    Greyscale

Egashira fails to expressly teach the third length for sending and receiving signals in a third frequency band. 
However, Egashira teaches “Although the example in FIG. 2 is constituted so as to transmit and receive the electric waves having two kinds of the wavelength, the example in FIG. 6 is constituted so as to transmit and receive the electric waves having three kinds of the wavelength. The first antenna element 21 and the second antenna element 22, which are the same as them in FIG. 2, are prepared, and a third antenna element 23 having the electric length corresponding to 1/4 of the wavelength of furthermore one kind of electric wave is further prepared.” (Col. 6, last para.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to use Egashira’s antenna such that the third length is for sending and receiving signals in a third frequency band, thereby employing three antenna branches having respective electrical lengths to obtain diverse frequency bands of operation. 
 
Allowable Subject Matter
Claims 11-13 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845